Citation Nr: 1530489	
Decision Date: 07/16/15    Archive Date: 07/24/15

DOCKET NO.  11-29 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1955 to April 1963.  His death certificate indicates that he died on April [redacted], 2001.  The Appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  Jurisdiction was later transferred to the RO in St. Louis, Missouri.

In September 2014, the Board remanded this case for further evidentiary development.  The requested development was completed, and the case has now been returned to the Board for further appellate action.


FINDINGS OF FACT

1. The Veteran's death certificate shows that the immediate cause of death was metastatic breast cancer.  An autopsy report shows the immediate cause of death to be metastatic breast cancer to the liver, lungs, and diaphragm, with contributing causes of death being a clinical history of urosepsis, massive bilateral pleural effusions, and invasive ductal cell carcinoma of the left breast with evidence of bony metastases.

2. The Veteran was not service-connected for any disabilities at the time of his death.  

3. Breast cancer did not manifest in service or within one year of discharge from service.  Breast cancer is unrelated to service.  Malignant tumors may not be presumed to be related to service.

4. The Veteran was not exposed to asbestos during service, and an asbestos-related disease did not aid in the production of death.  

5. Metastatic breast cancer, urosepsis, massive bilateral pleural effusions, and invasive ductal cell carcinoma of the left breast with evidence of bony metastases were not caused or aggravated by a service-connected disease or injury. 


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not cause or contribute substantially or materially to the Veteran's death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 1318, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.5, 3.102, 3.159, 3.303, 3.307, 3.309, 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA applies to the instant claim. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, which includes a claim of service connection for the cause of the Veteran's death, VCAA notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007), rev'd on other grounds, Hupp v. Shinseki, 329 Fed. Appx. 277 (Fed. Cir. May 19, 2009) (unpublished).

In a May 2013 letter, the RO notified the Appellant of the evidence needed to substantiate the claim for entitlement to service connection for the cause of the Veteran's death.  The RO wrote that to establish entitlement to the benefit sought, the evidence must show that the Veteran died from a service-connected disease or injury.  The RO also described the requirements for a DIC claim based on a non-service connected disease or injury.  These statements did not precisely comply with Hupp, as they did not specifically mention that the Veteran was not service-connected for any disability during his lifetime; however, any error in this regard is harmless because the September 2011 Statement of the Case informs the Appellant of this fact.  See George-Harvey v. Nicholson, 21 Vet. App. 334, 339 (2007).  The case was last adjudicated in a March 2015 Supplemental Statement of the Case.  Accordingly, the notice requirements of the VCAA have been met in this case.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate any claims.  38 U.S.C.A. § 5103A; 38 C.F.R. §3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his or her claims, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. §3.159(c)(4). The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the general duty to assist provision, 38 U.S.C.A. § 5103A(a), rather than the provision specifically addressing when medical examinations are required in compensation claims, 38 U.S.C.A. § 5103A(d), is applicable to claims for service connection for the cause of a veteran's death.  Wood v. Peake, 520 F.3d 1345, 1347 (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).  While 38 U.S.C.A. § 5103A(a) does not always require VA to assist a claimant in obtaining a medical examination or assistance, such assistance is required whenever a medical opinion is "necessary to substantiate the claim," and VA is excused from providing such assistance only when "no reasonable possibility exists that such assistance would aid in substantiating the claim."  Wood, 520 F.3d at 1348. 

Here, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Appellant's claim.  Service treatment records, pertinent service personnel records, private medical records, and lay statements have been associated with the record.  VA has made reasonable efforts to develop evidence of exposure to asbestos in service.  In that regard, VA obtained the Veteran's service personnel records, however, it determined that the Veteran was not assigned to any occupations that posed a risk of exposure to asbestos.  Because the Appellant claimed the Veteran was exposed to asbestos in ceiling tiles in his barracks, the Board remanded the case.  Upon Board remand, VA sent a letter to the Appellant requesting that she provide additional details about the claimed in-service asbestos exposure and any post-service exposure.  The Appellant responded with details about the Veteran's post service occupations, but did not provide additional details about the claimed in-service exposure.  Based on the lack of information as to the place and time of exposure to tiles that would help the Joint Services Records Research Center (JSRRC) investigate further, the RO determined that it was unable to continue the development of the claim as to asbestos exposure.  See March 2015 VA memorandum.  
The Appellant's representative argues in a May 2015 statement that VA did not satisfy its duty to assist with regards to development of in-service exposure evidence.  In particular, the representative contends that VA's finding that there was insufficient information to send to JSRRC occurred without notifying the Appellant of the level of detail she needed to supply.  In this regard, the Board observes that the representative has been involved in the case and had the opportunity to address the requested details after VA issued the March 2015 VA memorandum and the March 2015 Supplemental Statement of the Case.  That the representative had the opportunity to argue the point in itself demonstrates the opportunity to supply further details.  Thus, the Board finds that there was substantial compliance with the remand directives, and that there was no prejudice to the Appellant.

A VA medical opinion has not been provided in this case.  The Board finds that an opinion is not warranted.  As discussed further below, there is insufficient credible evidence that the Veteran was exposed to asbestos in service.  Moreover, there is a preponderance of evidence that the contributing causes of death, including pleural effusions, were due to metastatic breast cancer.  Furthermore, there is no credible evidence that breast cancer manifested in service or within the one year period following separation from service.  Accordingly, no reasonable possibility exists that a VA medical opinion would aid in substantiating the claim.  See Wood, 520 F.3d at 1348.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim for entitlement to service connection for the cause of the Veteran's death is thus ready to be considered on the merits.

Analysis

To grant service connection for the cause of the Veteran's death, it must be shown that a service-connected disability caused the death, or substantially or materially contributed to it.  A service-connected disability is one which was incurred in or aggravated by active service, one which may be presumed to have been incurred during such service, or one which was proximately due to or the result of a service-connected disease or injury.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The death of a Veteran will be considered as having been due to a service-connected disability when such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  The service-connected disability will be considered the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).

The service-connected disability will be considered a contributory cause of death when it contributed substantially or materially to death, that it combined to cause death, or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c).  The debilitating effects of a service-connected disability must have made the Veteran materially less capable of resisting the fatal disease or must have had a material influence in accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 (1995).

There are primary causes of death, which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions. Even in such cases, there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death. In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c).

Under 38 U.S.C.A. § 1318, VA death benefits may be paid to a deceased Veteran's surviving spouse or children in the same manner as if the Veteran's death is service-connected, even though the Veteran died of non-service-connected causes, if the Veteran's death was not the result of his or her own willful misconduct and at the time of death, the Veteran was receiving, or was "entitled to receive," compensation for service-connected disability that (1) was continuously rated as totally disabling for the 10 years immediately preceding death, (2) was continuously rated as totally disabling for a period of not less than 5 years from the date of his discharge or release from active duty or (3) was continuously rated as totally disabling for a period of not less than one year immediately preceding death, and the Veteran was a former prisoner of war (POW) who died after September 30, 1999.  38 U.S.C.A. § 1318; 38 C.F.R. § 3.22(a).  The total rating may be schedular or may be a TDIU.  38 C.F.R. § 3.22(c).

In this case, the Veteran died in April 2001.  His death certificate indicated that the immediate cause of death was metastatic breast cancer.  An autopsy was conducted and the immediate cause of death was listed as metastatic breast cancer to the liver, lungs, and diaphragm.  The contributing causes of death were listed as: clinical history of urosepsis, massive bilateral pleural effusions, and clinical history of invasive ductal cell carcinoma of the left breast with evidence of bony metastases.

The Appellant alleges that the Veteran's cancer was caused by asbestos exposure during service.  Specifically, she claims that he worked with asbestos-wrapped wiring and "asbestos brake linings," and that the tiles in the barracks contained asbestos.  See November 2011 VA Form 9 and May 2013 statement.  The Veteran's service personnel records show that he was a basic airman, special service helper, and supply helper during his service in the Air Force from April 1955 to September 1957.

At the time of his death, the Veteran was not service-connected for any disability.  The Board notes that one of the contributing causes of the Veteran's death was "massive bilateral pleural effusions."  VA has recognized that asbestos fibers may produce pleural effusions.  See Adjudication Procedures Manual, M21-1, Part IV.ii.2.C.9.b.  Thus, the Board considers in the first instance whether service connection for asbestosis and metastatic breast cancer is warranted.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

For a Veteran who served 90 days or more of active service during a period of war or during any wartime or peacetime service after December 31, 1946, there is a presumption of service connection for malignant tumors if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.   

For the showing of a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)).  As explained more fully below, the Board finds that malignant tumors did not manifest during service or within the one-year presumptive period following service.  Accordingly, service connection on a presumptive basis is not warranted.

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

A Veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  See Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  See Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107(b)). To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

With respect to asbestos exposure, VA has issued a circular on asbestos-related diseases.  DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988) (DVB Circular), provides guidelines for considering compensation claims based on exposure to asbestos.  The information and instructions from the DVB Circular have been included in the VA Adjudication Procedure Manual.  See Adjudication Manual, M21-1, Part IV.ii.2.C.9 and Part IV.ii.1.H.29.a; see also VAOPGCPREC 4-00.

The manual specifically provides that VA must determine whether military records demonstrate evidence of asbestos exposure in service; whether there is pre-service and/or post-service evidence of occupational or other asbestos exposure; and then make a determination as to the relationship between asbestos exposure and the claimed diseases, keeping in mind the latency and exposure information pertinent to the Veteran.  M21-1MR, Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9h.  In this regard, the M21-1MR indicates that common materials that may contain asbestos include steam pipes for heating units and boilers, ceiling tiles, roofing shingles, wallboard, fire-proofing materials, and thermal insulation.  Such further indicates that inhalation of asbestos fibers can produce fibrosis, tumors, pleural effusions and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, and cancers of the lung, bronchus, gastrointestinal tract, larynx, pharynx, and urogenital system except the prostate.  

VA must analyze the Veteran's claim of entitlement to service connection for asbestosis under these administrative protocols.  Ennis v. Brown, 4 Vet. App. 523, 527 (1993).  The United States Court of Appeals for Veterans Claims (Court) has held that the M21-1 does not create a presumption of in-service exposure to asbestos for claimants that worked in one of the occupations that the M21-1 listed as having higher incidents of asbestos exposure.  See Dyment v. West, 13 Vet. App. 141, 145 (1999).  Therefore, in claims for service connection for disability due to asbestos exposure, the appellant must first establish that the disease that caused or contributed to the Veteran's disability was caused by events in service or an injury or disease incurred therein.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992). 

In this case, the service entrance examination report notes a 1/4 inch scar on the left mammary with a normal clinical evaluation of the lungs and chest (including breasts).  The Veteran denied asthma, shortness of breath, chronic cough, and tuberculosis in his report of medical history at that time.  The discharge examination report noted asthma in childhood with no complications and no sequelae, and a normal clinical evaluation of the lungs and chest, including the breasts.  May 1956 service treatment records show calcified para-tracheal nodes in the upper hilum.  The conclusion was they were healed residuals and no active lung disease was present.

Post-service private treatment records show the Veteran noticed a lump in the left breast in November 1998.  See December 1998 B.J.H. records.  Testing thereafter diagnosed breast cancer.  The December 1998 B.J.H. treatment note indicates there were decreased breath sounds in the lungs, but they were clear to auscultation and resonant to percussion bilaterally.  The Veteran underwent a mastectomy and tamoxifen treatment thereafter.  

A March 2000 oncology note indicated cancer was now metastatic to lung, pleura, and bone.  In February 2001, the Veteran was admitted to the emergency room with chief complaints of being short of breath for the prior few days and reported a 25 pound weight loss over the prior month.  The emergency room evaluation revealed a left pleural effusion.  A chest CT revealed multiple pulmonary nodules and a small-to-moderate left pleural effusion consistent with the metastatic disease.

An April 2001 chest X-ray report noted dense calcifications present in the right suprahilar region that were likely old granulomatous disease.  As noted above, the death certificate lists metastatic breast cancer as the immediate cause of death, and the April 2001 autopsy found the immediate cause of death the be metastatic breast cancer to the liver, lungs, and diaphragm.  Clinical history of urosepsis, massive bilateral pleural effusions, and a clinical history of invasive ductal cell carcinoma of the left breast with evidence of bony metastases were listed as contributing causes of death.  The autopsy report noted that the lungs had intraparenchymal and pleural based metastases.  The report indicated that a complete examination of the lungs to evaluate for pulmonary emboli was not done.  

After a review of the evidence of record, the Board finds that service connection for the cause of the Veteran's death is not warranted.  The evidence is insufficient to show that the Veteran was exposed to asbestos in service.  The preponderance of the evidence shows that the pleural effusions and other conditions shown in the autopsy report as contributing causes of death are due to metastatic breast cancer, and that breast cancer did not manifest in service or to a compensable degree within one year of separation from service.

Regarding asbestos, the Board notes that there is no credible evidence that the Veteran was exposed to asbestos in service.  Service personnel records show the Veteran was not assigned to an occupation where there is a risk of asbestos exposure.  His occupations were basic airman, special service helper, and supply helper.  There is no indication that the Veteran performed any activities while serving in these occupations that exposed him to asbestos.  Similarly, there is no credible evidence that the Veteran was assigned to barracks where the ceiling tiles contained asbestos.  The Appellant's lay assertions as to the Veteran's exposure to asbestos are vague.  Initially, she claims that the Veteran worked with asbestos wrapped wire.  Later, she claims that the he told her "something about tile in the barracks or working with brake linings."  Moreover, the Appellant raised the issue of asbestos exposure only after the claim of service connection for the cause of the Veteran's death was initially denied.  Accordingly, the Board finds her statements not to be credible. 

In regard to breast cancer, although the entrance medical examination noted a scar on the left mammary, both the entrance and separation examinations found the lungs and chest, including breasts, to be normal.  There is no record of complaints of, or treatment for, breast pain, lumps, or tumors in-service or within the one year presumptive period following service.  There is also no showing that, after service, the Veteran alleged that such manifestations were present in service.  Rather, the evidence shows that the Veteran noticed a lump in 1998, some forty years after service.  The Board finds that breast cancer was not caused by asbestos exposure because the Board found there was no asbestos exposure, as explained above.  Although there was a scar on the left mammary noted at entrance to service, breast cancer was not "noted" during service or within one year of separation.  Furthermore, there is nothing to suggest that he had characteristic manifestations of breast cancer during service.  Rather, the evidence tends to establish that there was a remote post service onset.  Accordingly, service connection for breast cancer or for malignant tumors is not warranted.

With regard to pleural effusions, the preponderance of the evidence shows that these were caused by the metastatic breast cancer.  The February 2001 chest CT revealed a left pleural effusion consistent with the metastatic disease.  Thus, highly probative evidence shows that the pleural effusions were not a result of asbestos exposure.  Although it was shown that the Veteran had nodes in the hilar region on in-service chest X-rays, both in-service and post service medical reports indicate these nodes were the residuals of a healed disease.  Thus, the Board finds the nodes did not contribute to the cause of the Veteran's death.

With respect to the other contributing causes of death, namely urosepsis and invasive ductal cell carcinoma of the left breast with evidence of bony metastases, the preponderance of the evidence shows that they were the result of metastatic breast cancer.  In this regard, the reasoning with respect to service connection for breast cancer also applies here.  There is no indication that the Veteran complained of, or was treated for sepsis or invasive ductal cell carcinoma, during service or within the one year presumptive period after service.

There are also other bases under 38 C.F.R. §3.22(b) (3) under which a Veteran may be considered to have been entitled to receive the required compensation, but those are not applicable in this case.

In sum, because the preponderance of the evidence is against a finding of service connection for the cause of the Veteran's death, and because the Veteran was not totally disabled for the period of time prescribed by statute prior to death, service connection for the cause of the Veteran's death is not warranted.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107 (2014); Alemany, 9 Vet. App. at 519.


ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


